Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
MPEP §§ 606.01, 1302.01, 1302.04(a) provides that, upon general review of the disclosure, an Examiner may require a change to a title when it is not clearly indicative of the invention to which the claims are directed. The general thrust of this requirement is to further its informative value in indexing, classifying, searching, etc. when the application is passed to issue even if the brevity of the title is lost. See MPEP § 606.01. Upon general review of the title (“CLIENT DEVICE, DATA TRANSMISSION METHOD AND DATA COLLECTION SYSTEM”) and the subject matter to which the invention is drawn, the title is not clearly indicative of the invention as claimed because it merely lists the statutory categories of invention and is therefore too broadly defined. Correction of the title is therefore required before this application can be considered to be in condition for allowance.
MPEP § 608.01(b) states that the purpose of the abstract is to be a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. It is also to enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. As such, the review of the abstract for compliance with these guidelines is the responsibility of the Examiner. MPEP § 608.01(b) instructs that if the abstract contained in the application does not comply with the 
The abstract is objected to since it fails to meet the above criteria. For example, the abstract merely recites what was originally recited in independent claim 1 before a preliminary amendment was filed and is not a concise statement of the technical disclosure. It follows that the abstract also contains the form and legal phraseology used within patent claims. Therefore, the abstract does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Other than nominal disclosures within the specification that at best repeat what is claimed about of whether or not “transmission” of data “is necessary” (see paragraphs 0006, 0021-0022, 0029, 0038-0039, 0041, 0063, 0068, 0083, 0092, and 0117), the specification merely discloses, for example, within paragraph 0064 that:
“If the unique data transmission necessity determining unit 11 determines that the transmission is necessary (“YES” in step ST2), the unique data transmitting unit 12 transmits the unique data acquired in step ST1 to the wide area communication network 3 in step ST3. On the other hand, if the unique data transmission necessity determining unit 11 determines that the transmission is unnecessary (“NO” in step ST2), the process of step ST3 is skipped.”
Similarly, the specification also merely discloses within paragraph 0069 that:
“If the non-unique data transmission necessity determining unit 17 determines that the transmission is necessary (“YES” in step ST13), the non-unique data transmitting unit 18 transmits the non-unique data acquired in step ST11 using the wide area communication network 3 in step ST14. On the other hand, if the non-unique data transmission necessity determining unit 17 determines that the transmission is unnecessary (“NO” in step ST13), the process of step ST14 is skipped.”
In view of the above, the specification is silent as to as any specificity as to how the “determination” of “whether or not” “transmission” of data “is necessary” based on the basis as claimed, as disclosed in the specification, or, for that matter, any sort of basis. Therefore, it 
It is emphasized that it has been held that the specification must provide enablement commensurate with the full scope of the claim. See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) and MPEP 2164.08. It is emphasized that the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. See Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007). See MPEP §§ 2161.01, 2164.06(a). (Examiner’s emphasis added.)
It has been held in In re Wands that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and

While respect to these factors, as explained in detail above, the disclosure is inadequate to constitute an adequate disclosure. Assuming arguendo that Applicant’s invention is, in fact, novel, while the nature of the invention may have been considered to be predictable given the knowledge one skilled in the art had, in one sense, regarding computer programs and how one can write a computer program to perform operations as claimed, the quantity of experimentation necessary to make and/or use the invention using the disclosure is undue since it was known by one of ordinary skill that writing computer programs requires a substantial level of skill and takes a substantial amount of effort to create a program that operates in its intended fashion. Trial and error and pitfalls such as infinite loops and undesired output resulting from imperfectly written computer programs was known and expected and one of ordinary skill would expect such unpredictability in creating a program that operates correctly. It is common knowledge within the computer networking art that using specific algorithms to perform certain functions is required in order to achieve the intended result. Otherwise, unpredictable results or errors may result. However, since the disclosure gives no amount of direction with respect to what novel steps such as those explained above are being performed to perform such a “determination” of whether “transmission” of data is “necessary” and, more importantly, how the rest of the claimed functions would use these functions in order to achieve the invention as claimed, the existence of any working examples appears to be non-existent and the quantity of experimentation necessary extends beyond any reasonable threshold and would therefore be undue. Again, the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. (Examiner’s emphasis added.)
.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is a selection of errors found with respect to the claims.
First, claims 1, 16 and 17 recite a client device, method and a data collection system. Within claims 1 and 16, it is recited in the preamble that a client device is used “for collecting multiple types of data including unique data and non-unique data acquired in multiple vehicles including a host vehicle and other vehicles”. Claim 17 recites “a data collection system for collecting multiple types of data including unique data and non-unique data acquired in multiple vehicles” including “multiple client devices being installed in the multiple vehicles, respectively” such that “each of the multiple client devices” performs the limitations of the body of the claim that are commensurate in scope with claims 1 and 16.
MPEP § 2111.02 instructs that “[t]he determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case”. It further instructs that “If the 
It generally appears that the preamble’s limitation are used within the body of the claim which would generally lead to a conclusion that the preamble’s limitations must be read into the claim. However, given the context of the claimed invention which primarily appears to rely on the “collection” of “multiple types of data” including “unique” and “non-unique” “data” which are “acquired” “in” “multiple vehicles” by “determining” whether to “transmit” the “unique” and “non-unique” “data” and then “transmitting” the “unique” and “non-unique” “data”, it is manifestly unclear whether Applicant intends these limitations to be structural or mere statements of purpose of use. While the “collection” of such data would normally be required in order to “transmit” the data, the body of these claims do not rely, in any way, on the actual 
Therefore, given the above, Examiner cannot readily determine whether the preamble’s limitations should be read into the claim and the claims are indefinite for the reasons above even assuming that the limitations are to be read into the claim.
Further, the claims require to “determine” “whether or not” “transmission” of the “unique data” and the “non-unique data” is “necessary”. The claims then recite “perform[ing]” the “transmission” “in a case where the transmission” “is determined to be necessary”. This appears to be an extra determination separate from the previously recited “determination”, however, such is unclear.
The claims also recite determining “transmission necessity” of the “non-unique data acquired in the” “host/corresponding” “vehicle” “on a basis of at least one of the driving state of the host vehicle or the surrounding environment of the host vehicle in a case where it is determined that the host vehicle is a representative vehicle among the multiple vehicles using the 
	Claim 2 recites “to receive the unique data acquired in the other vehicles”. Again, given the above, it is unclear if this step is the same or different from the “collecting” of such as it appears that, if the preamble is assumed to breathe life into the claim, this step is redundant as the “data” has already been “collected”.
	Claim 3 recites “a server device for the data collection system determines the representative vehicle among the multiple vehicles using the unique data acquired in the multiple vehicles”. However, this contradicts what was previously recited in claim 1 which requires that the “client device” has “determined” that the “host vehicle” “is a representative vehicle among the multiple vehicles”.
	Claim 8 recite “wherein the priority is set to a value which is different depending on a passenger of the host vehicle”. It is unclear how a numerical value is set depending on, in one embodiment, the physical presence of a human being.
	Claim 9 recites that “each of one or more of a plurality of the other vehicles travelling in a surrounding area of the host vehicle is determined as the representative vehicle among the multiple vehicles”. Again, this contradicts what was previously recited in claim 1 which requires that it was previously “determined” that the “host vehicle” “is a representative vehicle among the multiple vehicles”.
	Claim 10 recites that “the representative vehicle is determined among the multiple vehicles on a basis of the traveling state of each of the multiple vehicles”. Again, this contradicts 
	Claim 15 recites wherein the “client device” is to “receive the non-unique data transmitted by the inter-vehicle communication” as required by claim 14. Again, given the above, it is unclear if this step is the same or different from the “collecting” of such as it appears that, if the preamble is assumed to breathe life into the claim, this step is redundant as the “data” has already been “collected”. Also, since the “client device” has already “transmitted to one or more of a plurality of the other vehicles traveling in a surrounding area of the host vehicle” the “non-unique data” “by inter-vehicle communication”, then it is unclear why the client device now “receives” the exact same data”.
As noted above, the claims are broadly drawn and do not appear to particularly point out and distinctly claim the subject matter regarded as the invention. The factors below only highlight the narrative and indefinite nature of the claims which forces a broad interpretation to be applied to the claims.
Additionally, as noted above, the claims exhibit contradictory language which also further evidence the narrative and indefinite nature of these claims.
Therefore, claims 1-17 are rejected for being indefinite for the reasons explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to vehicle-to-everything/vehicle-to-vehicle communication of various types of data including vehicle-unique and group of vehicle-unique data, the group including a host/lead/master/leader vehicle with other vehicles, including various factors involving communication channel delays and other adverse conditions relating to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447